DETAILED ACTION
The present application is being examined under the AIA  first to invent provisions. 

This communication is Final Office Action in response to amendment and remarks filed on 12/17/2020. Claims 1-2, and 4-20 has been examined and are pending.


                                   Response to Amendment
The amendment filed on 12/17/2020 cancelled claim 3.  No Claims were previously cancelled.  No new claim is added. Claims 1, 2, 4-20 have been amended.  Therefore, claims 1, 2 and 4-20 are pending and addressed below.                

Applicant’s amendments made to claim 1, and 20, filed on 12/17/2020 are sufficient to overcome 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws 101 rejections on claims 1-18, and 20 under 35U.S.C.101.  However, 
Applicant’s amendments and arguments filed on 12/17/2020 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1, 2 and 4-20 under 35U.S.C.101.  




Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory. 
Applicant further argues an analogy with the Example 35, Amdocs, Bascom, and Alice 101 decision, and further argues about the pre-emption.

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-2, 4-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This 

Independent claim 19 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 19, Steps 1-2 of, 
controlling an output of additional information related to a product purchased by a user, and
controlling the additional information to be output in response to a delivery of the product being complete.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “controlling the additional information to be output in response to a delivery of the product being complete”.



Independent claim 19, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (processing circuitry) to perform the steps of 1-2.                             
Other than reciting “executed by processing circuit”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a processing circuit execute the programming instructions, couple of databases to store data, and a user interface to display data.  
It should be noted the limitations of the method claims are claimed as being performed by processing circuit recited in method claim 19 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer/a server/a computing device and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 19 (step 2B):  The additional element (processing circuit), is recited at high level of generality and is a generic computing components, and add nothing of 

The instant claim simply recites outputting/displaying information without reciting any configuration/specifics/structure “how” the controller work and control the display of information, and is merely adding further details of the abstract steps/elements recited in claim 19 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 19). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or 
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0019] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0019], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Independent claim 1 and 20:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and product claim 20 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 19.  

Further, the components (i.e. an apparatus, an output controller) described in independent claims 1 and 20, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims and product claim, the limitations appear to be performed by a generic computing system.  The output controller is recited at a high level of generality and/or is recited as performing generic computer display functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea, thus they are not significantly more than the identified abstract idea.  Generic computer components/output controller recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components/output controller to receive/store/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 19). 



Viewed as a whole, the claims (1-2, 4-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Secondly, in response to Applicant's argument that the current claims/claimed invention is similar to the claims/claimed invention present in Example 35, claim 1 Case Decision, and therefore is eligible.

The Examiner respectfully disagrees that the instant claimed invention and Example 35 are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  

Applicant’s analogy to Example 35 is conclusory and unpersuasive. Applicant does not refer to which claim in Example 35 is analogous to the instant invention and why it is   significantly more than a judicial exception. 

The Examiner respectfully agrees that the instant claimed invention and Example 35, claim 1, which is abstract idea without significant more, are similar. However, Examiner respectfully disagrees that the instant claimed invention and Example 35, claim 2 are similar – the fact patterns between the two are different, and therefore the two inventions are not analogous.  

In Example 35, claim 1 is ineligible because it is directed to an abstract idea and does not recite additional elements that amount to significantly more, while claims 2 and 3 are eligible for 101 because the combination of the steps recited in the claim that yield the technical benefit that (e.g., the ATM providing a random code, the mobile communication device’s generation of the image having encrypted code data in response to the random code, the ATM’s decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data) operates in a non‐ conventional and non‐generic way to ensure that the customer’s identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone. In combination, these steps do not represent merely gathering data for comparison or security purposes, but instead set up a sequence of events that address unique problems associated with bank cards and ATMs (e.g., the use of stolen or “skimmed” bank cards and/or customer information to perform unauthorized transactions).  The combination of steps has technical improvement to secure a customer’s identity, and thus significant more and therefore is eligible.   

Applicant’s claim does not contain a similar “significantly more”.   Compared with example 35, claim 2, and the instant claims are merely “outputting data” which is “displaying/presenting/publishing information” along with the requirement to perform it by a computer and on the internet.   



Again, the use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea.  Thus, take alone, the additional elements do not amount to significantly more than the above-identified judicial exception (identified abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  In other word, viewed as a whole, even in combination, the above steps do not amount to significantly more because these steps 

Thirdly, Applicant argues that the instant claimed invention is similar to Amdocs, and therefore its claims are drawn to patent-eligible subject matter.
In response, the Examiner respectfully disagrees. 

The instant claimed invention and Amdocs have different claim sets and different fact patterns, and therefore the two are not analogous.

Furthermore, in Amdocs, the Courts concluded that Amdocs's claimed invention solved a technological problem and improved the performance of the computing system itself.

In Amdocs (Israel) Ltd. v. Openet Telecom, Inc. (Fed. Cir, Nov. ,j 016), the Federal Circuit held that claims directed to a distributed architecture for collecting and processing computer network data close to its source met the requirements of the Alice/Mayo framework, and therefore recited patent-eligible subject matter. Amdocs's patents cover "parts of a system designed to solve an accounting and billing problem faced by network service providers," specifically the "massive record flows" and requirement for "huge databases" in large networks,    Amdocs's patented components “are arrayed in a distributed architecture."  Which "enable load distribution" and 

While Amdocs was found to “not merely combine the components in a generic manner, but instead purposely arranges the components in a distributed architecture to achieve a technological solution to a technological problem specific to computer networks” (see at least pg. 24 of Amdocs (Israel) Limited v. Openet Telecom, Inc.), the instant claims do not have that architecture.  The Applicant has not indicated a technical problem, let alone a technical solution to said problem.  

Contrary to Amdocs, the instant claimed invention, when implemented, does not effect a technical improvement.    The claimed invention is merely reciting the requirement of “controlling output/display information related to product purchase and delivery” along with the requirement to perform it by a computer and on the internet.                         They are directed to improve the tracking previous/current purchase data process rather than technical improvement or computer-related technology or technical-related technology.      

Additionally, there is no technical evidence/technical support in the Applicant’s Specifications of technical improvements to the functioning of the computing device itself, or technical improvements to another technology/technical field that would result from the instant claimed invention being implemented.

With regard to analogy to Bascom, however, the Examiner respectively submits that Bascom Global Internet Services (Bascom) has an inventive concept that is found in the non-conventional and non-generic arrangement of the additional elements i.e., the installation of a filtering tool at a specification, remote from the end-users, with customizable filtering features specific to each end user that allow web access to each end user while maintain the security and flexibility to the filter at the client computer.  There is no similar technological solution in the instant claim.  As already indicated above, the claimed invention is merely outputting/displaying the result of implementing the abstract idea as pointed out above.  

Again, what Applicant is referring to “providing information on how to use the product to the user after the user has received delivery of the product as opposed to receiving this information at the time of purchase when the user will not review the information“ (see Remark p.10, 12/17/2020), is not recited in the instant claims.  Nowhere in the claims has this claimed feature. Additionally, it simply defines a set of desirable results rather than defining a particular technology “How” for achieving the set of desirable results. For example, how the system control/automate the display of product related data, nor how the system control/automate the output product data changing the way an user reviewing the product. Besides, the instant step is specified at a high level of generality and merely recite displaying product purchase and delivery information, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Specifically again, in claim 19, the instant limitations falls within “Certain Methods of Organizing Human Activity” grouping of abstract idea because it mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations).  This limitation is merely mental tasks amounts no more than mere instructions/tool to apply the identified judicial exception(s) using a processing circuit, thus it/they are not significantly more than the identified abstract idea.  See MPEP 2106.05(f)(2) and (3).   Viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology as in Bascom.  

Furthermore, with regard to Applicant’s argument on well-understood, routine, and conventional activity, the Examiner respectfully submit that:

Independent claim 19 (step 2B):  The additional element in claim 19 (e.g., processing circuitry) is/are recited at a high level of generality and/or are recited as performing generic computer display data functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract 

The use of generic computer to transmit information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  Applicant’s Specification [0019, 0020] states that the system requires no more than a general-purpose computing/electronic device to perform generic functions such as receiving data, storing data, accessing data, identifying data, and sending/displaying/transmitting data that are well-understood, routine activities previously known in the computing industry or in computer 

As can be seen, Applicant’s specification paras [0019, 0020] demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/processing circuitry).  In other word, in light of the description in the specification as mentioned above with respect to para [0019, 0020] the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Again, the instant steps are abstract ideas (see analysis above).  The Examiner respectively submits that Berkheimer memo 04/19/2018 only applies to additional elements (step 2B) other than abstract idea (step 2A, prong I and prong II).  

The Examiner respectively submits that the Office is not required to provide evidence/supports according to Berkheimer’s memo for limitations/steps that are abstract idea(s).  





Lastly, Applicant argues that the claims contain an inventive concept and that the claims are not preemptive.  

Applicant's argument that the present claims do not preempt any abstract idea does not persuade the Examiner that the claims are eligible, and in particular, the updated Interim Guidelines provides the framework for determining whether or not claims are statutory. The Examiner points to the July 2015 Guidance that the courts do not use preemption as a stand-alone test, but instead, questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo and are resolved by using this framework (i.e. not being preemptive does not make the claims any less abstract). Examiner further notes that a narrowly recited abstract idea is still an abstract idea. The claims need to contain a limitation that is significantly more than the abstract idea of “organizing human activities’ and/or “mental process” involving determining advertising effectiveness.

Although preemption may denote patent ineligibility, its absence does not demonstrate patent eligibility. See Fair Warning, IP, LLC v. Iatric Sys., Inc., 839 F.3d at 1098. For claims covering a patent-ineligible concept, preemption concerns "are fully addressed and made moot" by an analysis under the Mayo/Alice framework. Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015).




Therefore, the claim is not significant more under Alice analysis. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  
The previously presented 101 rejections are maintained in this Office action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 19, and 20 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that additional sections of Zabaneh reference are now cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points to Hart’s and additional Zabaneh’s teachings to support the rejection moots Applicant's argument with respect to the claims 1, 19, and 20. 



Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claims 2, 4-18, dependent from independent claim 1, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1, 2, 4-20 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to 


                                               Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-2, 4-20) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-

Independent claim 19 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 19, Steps 1-2 of, 
controlling an output of additional information related to a product purchased by a user, and
controlling the additional information to be output in response to a delivery of the product being complete.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activity, business relation); and managing personal behavior or relationships or interactions between people (including following rules or/and instructions, teaching…social activities) e.g., “controlling the additional information to be output in response to a delivery of the product being complete”.


Independent claim 19, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional element (processing circuitry) to perform the steps of 1-2.                             
Other than reciting “executed by processing circuit”, nothing in the claim element precludes the step from practically being performed in the mind.   There is no specificity regarding any technology, just broadly, a processing circuit execute the programming instructions, couple of databases to store data, and a user interface to display data.  
It should be noted the limitations of the method claims are claimed as being performed by processing circuit recited in method claim 19 and reciting them as though they are performed by the generically recited physical computing device does not constitute an improvement to another technology or technical field. The limitations are merely instructions to implement the abstract idea on a computer/a server/a computing device and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. There is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 19 (step 2B):  The additional element (processing circuit), is recited at high level of generality and is a generic computing components, and add nothing of 

The instant claim simply recites outputting/displaying information without reciting any configuration/specifics/structure “how” the controller work and control the display of information, and is merely adding further details of the abstract steps/elements recited in claim 19 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

This component are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 19). 

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or 
information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, [0019] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0019], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Independent claim 1 and 20:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and product claim 20 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 19.  

Further, the components (i.e. an apparatus, an output controller) described in independent claims 1 and 20, add nothing of substance to the underlying abstract idea.  Similarly, as it relates to the computer system claims and product claim, the limitations appear to be performed by a generic computing system.  The output controller is recited at a high level of generality and/or is recited as performing generic computer display functions routinely used in the computer applications; thus they are not significantly more than the identified abstract idea, thus they are not significantly more than the identified abstract idea.  Generic computer components/output controller recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components/output controller to receive/store/transmit/present/display information over communication network/internet does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 19). 



Viewed as a whole, the claims (1-2, 4-20) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 12-17, and 19-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Zabaneh (US 2016/0180391).


an output controller that controls an output of additional information related to a product purchased by a user ([0039, The system may allow the user to purchase products in the store from the user device.  The user may choose to locate the item and/or have it shipped to him at a later time.  In some embodiments, the system may also aid the user in tracking down the merchandise that the user is interested in and/or purchased.  The system may also reserve the purchased item for the user to pick up, possibly at a later time, 0071, In some embodiments, the system may recommend and/or select certain articles of clothing based on the clothing purchase and/or browsing history of the user and/or an account of someone in the user's social network, 0073, The surveys may be sent to a user after a product is purchased, 0079, The system may then identify brands, articles of clothing, and/or the like that are popular in that cluster.  Popularity may be determined by counting the number of occurrences a particular brand, article of clothing, and/or the like is viewed and/or purchased by the cluster.  The clustering algorithm may be applied again on the cluster to narrow down recommendations. For example, the system may determine that a user has an affinity to a certain color, brand, price range, and/or the like]), 
wherein the output controller controls the additional information to be output in response to a delivery of the product being completed  ([0073,  For example, the system may collect surveys from users that purchase wearable items, such as clothing, shoes, watches, and/or the like.  The surveys may provide questioners 

As per claim 2, Zabaneh further discloses, further comprising: 
a recognizer that recognizes the user on a basis of collected sensor information, wherein the output controller causes the additional information to be output on a basis of the user being recognized by the recognizer ([0047, For example, third-party devices may be may be wireless communication devices such as Bluetooth.RTM.  beacons, wireless switches and/or routers, RF transmitters, IR transmitters, and/or the like.  In some examples third-party devices 118 may be used to locate and/or determine the location of a user 102 by locating one or more of client devices 104.  For example, 
third-party devices 118 may be wireless beacons using Bluetooth.RTM.  Low Energy that can connect, communicate, and triangulate the location of one or more user devices 102 when within communication proximity (read on “additional information to be output on a basis of the user being recognized by the recognizer”), 0054, For example, a user may have clothing with sensors that can conduct body scans to determine a user's height, weight, (read on “additional information to be output on a basis of the user being recognized by the recognizer”), body make up, and other measurements, 0071,  In some embodiments, some of this information may be determined using locating services and/or applications on a user device (e.g. GPS and mapping applications)  read on (“additional information to be output on a basis of the user being recognized by the recognizer”)]).

wherein the output controller causes the additional information to be output on a basis of the user recognized by the recognizer corresponding to an anticipated user of the product ([0047, In some examples third-party devices 118 may be used to locate and/or determine the location of a user 102 by locating one or more of client devices 104.  For example, third-party devices 118 may be wireless beacons using Bluetooth.RTM.  Low Energy that can connect, communicate, and triangulate the location of one or more user devices 102 when within communication proximity, 0076,   For example, the user may indicate that the article of clothing bought was a gift for someone in their social network.  The indication may be made by using an actuatable element provided by a graphical user interface on a user device.  In some embodiments, the system may automatically determine which user, account, and/or avatar the purchase is related to by the avatar selection made by the user]).

As per claim 5, Zabaneh further discloses, further comprising:
wherein the output controller estimates the anticipated user on a basis of purchase history information about the product ([0071, the system may recommend and/or select certain articles of clothing based on the clothing purchase and/or browsing history of 
the user and/or an account of someone in the user's social network.  In some 
embodiments, the system may take into account other statistics such as demographic, location, date, time, proximity to a physical store, and/or the like.  For example, the system may recommend female clothing to a female, summer clothing in the summer, 

As per claim 6, Zabaneh further discloses, further comprising:
wherein the output controller controls an output of the additional information on a basis of purchase history information about the product ([0071, the system may recommend and/or select certain articles of clothing based on the clothing purchase and/or browsing history of the user and/or an account of someone in the user's social network, 0076, For example, the user may indicate that the article of clothing bought was a gift for someone in their social network.  The indication may be made by using an actuatable element provided by a graphical user interface on a user device.  In some embodiments, the system may automatically determine which user, account, and/or avatar the purchase is related to by the avatar selection made by the user]).

As per claim 7, Zabaneh further discloses, further comprising:
wherein the output controller causes the additional information corresponding to a combination of the products possessed by the user to be output on a basis of the purchase history information about the products ([0075, In some examples, the system may recommend an online store and/or a brick and mortar store for purchasing the item.  In some embodiments, the system may recommend a brick and mortar store for purchasing the clothing based on the user's current and/or past location, residence, work place, and/or other places include places that the user frequently visits.  The 
system may determine the location of a user through a combination of location 

such as one of the client devices 104, 0076,  For example, the user may indicate that the article of clothing bought was a gift for someone in their social network.  The indication may be made by using an actuatable element provided by a graphical user interface on a user device.  In some embodiments, the system may automatically determine which user, account, and/or avatar the purchase is related to by the avatar selection made by the user]).


As per claim 8, Zabaneh further discloses, further comprising:
wherein the output controller estimates a state of the product on a basis of the purchase history information or the delivery information about the product, and causes the additional information to be output according to the state of the product ([0033, Information such as, purchase history, browsing history, return history, surveys completed by the user, 0037, For example, the user may want to purchase an article of clothing that the user had its avatar wear.  The system may recommend an online merchant for purchasing the product, and/or a brick and mortar store.  In some embodiments, the system may determine a location related to the user and recommend a brick and mortar store based on the determined location, 0075, In some examples, the system may recommend an online store and/or a brick and mortar store for purchasing the item.  In some embodiments, the system may recommend a brick and mortar store for purchasing the clothing based on the user's current and/or past 

As per claim 9, Zabaneh further discloses, further comprising:
wherein the output controller controls an output priority of the additional information on a basis of a purchase count of the product (Fig. 7, item 724A, 724B, [0113, In some embodiments, interface 700 may have indicators 724A and 724B which indicates whether the user already owns a product.  In some embodiments, indicators 724A and 724B may also indicate whether someone had purchased the item as a gift for the user.  In this manner the user may prevent purchasing duplicates of the item.  In some embodiments, the indication whether someone owns an item or has been gifted an item may only appear after confirming checkout.  The warning may interrupt a checkout and/or purchase of an item]).

As per claim 12, Zabaneh further discloses, further comprising:
wherein the output controller controls an output of the additional information on a basis of context information ([0071, the system may recommend and/or select certain 
articles of clothing based on the clothing purchase and/or browsing history of 
the user and/or an account of someone in the user's social network.  In some 
embodiments, the system may take into account other statistics such as 
demographic, location, date, time, proximity to a physical store, and/or the 
like.  For example, the system may recommend female clothing to a female, 
summer clothing in the summer, beachwear for someone near a beach, clothing 

determine this information by collecting data from a user, either entered by 
the user, and/or based on user actions.  Some of the information may come from 
third party data miners.  In some embodiments, some of this information may be 
determined using locating services and/or applications on a user device (e.g. 
GPS and mapping applications)]).

As per claim 13, Zabaneh further discloses, further comprising:
wherein the output controller controls an output of the additional information on a basis of purchase origin information when the product has been purchased ([0112, In some embodiments, interface 700 may have actuatable elements 722A and 
722B which allows the user to browse who owns a particular product, 0071, the system may recommend and/or select certain articles of clothing based on the clothing purchase and/or browsing history of the user and/or an account of someone in the user's social network.  In some embodiments, the system may take into account other statistics such as demographic, location, date, time, proximity to a physical store, and/or the like.  For example, the system may recommend female clothing to a female, 
summer clothing in the summer, beachwear for someone near a beach, clothing 
from a department/merchant store nearby, and/or the like, 0076,  For example, the user may indicate that the article of clothing bought was a gift for someone in their social network.  The indication may be made by using an actuatable element provided by a graphical user interface on a user device.  In some embodiments, the system may 

As per claim 14, Zabaneh further discloses, further comprising:
wherein the additional information includes at least any of utilization information, advertising information, or campaign information related to the product ([0033, Information such as, purchase history, browsing history, return history, surveys completed by the user, demographic information, residence, income, socio-economic status, price range of most purchases, social network, birth days, wedding days, 
anniversaries and/or the like, 0037, The system may recommend an online merchant for purchasing the product, and/or a brick and mortar store.  In some embodiments, the system may determine a location related to the user and recommend a brick and mortar 
store based on the determined location]).


As per claim 15, Zabaneh further discloses, further comprising:
wherein the output controller causes the additional information to be output on a basis of a request for information by the user being recognized ([0037, For example, the user may want to purchase an article of clothing that the user had its avatar wear.  The system may recommend an online merchant for purchasing the product, and/or a brick and mortar store.  In some embodiments, the system may determine a location related to the user and recommend a brick and mortar store based on the determined location, 0070, The advertisement of the clothing may be displayed as if it were being worn by an 

As per claim 16, Zabaneh further discloses, further comprising:
an outputter that outputs the additional information on a basis of control by the output controller ([0029, For example, the system may track how a user uses their 
avatar and recommend merchandise based on the user activity.  In some examples, 
the system may also use the attributes of the avatar when providing 
recommendations, 0032, the system may recommend a sizing based on attributes 
of the clothing in relation to the attribute of the avatar.  For example, the 
system may recommend 30 inch pants for an avatar with a 30 inch waist, 0033,  Information such as, purchase history, browsing history, return history, surveys completed by the user, demographic information, residence, income, socio-economic status, price range of most purchases, social network, birth days, wedding days, 
anniversaries and/or the like.  In some embodiments, the system may work with 
third part systems, such as credit card companies, merchants, and the like for 
receiving data about a user to edit, create, and/or populate one or more profiles]).


As per claim 17, Zabaneh further discloses, further comprising:
a sensor that collects sensor information related to the user or the product ([0022,  For example, the user may enter in information about their physical appearance, size, height, weight, hair color, skin pigmentation, and or the like.  The user may enter in the information in data fields as part of a questionnaire displayed on graphical user interface (GUI).  For example, the user may enter in 5 feet and 8 inches as their height.  In some 
embodiments, user may submit the information by uploading one or more files to the system.  The files be CAD files that may be created by three dimensional (3-D) scanners, body metric scanners, scales, photos, x-ray images, magnetic resonant imager (MRI), computerize cosmography (CT) scanner, and/or the like, 0054,   For example, a user may have clothing with sensors that can conduct body scans to 
determine a user's height, weight, body make up, and other measurements.  This 
information may be transmitted through a network connection to the system 
described herein and/or relayed through a user device]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zabaneh (US 2016/0180391), in view of Chen (US 2015/0149316).


As per claim 10, Zabaneh further discloses; however, Zabaneh does not explicitly disclose further comprising: 
wherein the output controller sets a high output priority for the additional information about a product whose purchase count is less than a predetermined count.

Chen teaches ([0025, For example, assuming that the cumulative total quantity of the product A tracked in the field 220 has not reached the volume threshold value T1, the message can indicate that the initial unit price currently applies for the product A, 0028, When the time counter 214 has reached the end of the time period of sale preset for the product A, the seller's computer device 102 in step 412 can send a confirmation message to the terminal devices 104 of all purchasing parties so as to notify the final price of the product A. For example, assume that the cumulative total quantity of the 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zabaneh’s method by including real time product status in ad campaign, as disclosed by Chen.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.


As per claim 11, Zabaneh further discloses; however, Zabaneh does not explicitly disclose further comprising: further comprising:
wherein the output controller sets a low output priority for the additional information about a product whose purchase count is equal to or greater than a predetermined count.
Chen teaches (Fig. 2, item, item 220, 222, 224, [0021, when the cumulative total quantity of the product A currently ordered by all purchasing parties since the beginning of the online sale of the product A reaches the volume threshold value T1, the selling price of the product A can be decreased to the discounted unit price P1; when the cumulative total quantity of the product A currently ordered by all purchasing parties 
                      
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zabaneh’s method by including real time product status in ad campaign, as disclosed by Chen.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of effective ad campaign optimization.




Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zabaneh (US 2016/0180391), in view of Khandelwal et al. (hereinafter, Khandelwal, US 2010/0114727).

As per claim 18, Zabaneh further discloses, however, Zabaneh does not explicitly disclose further comprising:
a speech processor that executes speech recognition on a basis of collected utterance information.
Khandelwal teaches ([0016, The avatar engine 130 can also use common speech recognition and speech synthesis technology to produce an interactive avatar.  The avatar engine 130 can employ common speech recognition technology to determine the user's needs from a communication exchange between the user and the avatar image produced by the avatar engine, 0067, Using common speech synthesis and recognition technology, the avatar engine 130 can interact with the user 802 by way of the avatar 808 to provide interactive media services]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Zabaneh’s method by including speech recognition processing in ad campaigns, as disclosed by Khandelwal.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by .





                                                     Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681